Title: Dabney S. Carr to Thomas Jefferson, 24 June 1819
From: Carr, Dabney S.
To: Jefferson, Thomas


          
            Dear Sir,
            Baltimore 24th June 1819
          
          Mr Hollins being obliged to be absent from the City this evening, desired me to enclose the within letter to you; which was delivered to him to day by the two Italians who were sent you by Mr Appleton and arrived this day after a passage of ninety days from Leghorn in the Brig Strong. We were unable to get them on board the Steam Boat for Norfolk this morning owing to their not having performed Quarantine; and Mr H. now thinks it best that they should go on in the Stage, which they promise to do on Sunday morning. As they are totally unacquainted with the English language, he thinks it best I shd accompany them as far as Washington, from which place they will go in the Steam boat to Frederickbg consigned to Mr Robt Patton or in case of his absence to Mr Garrett Minor, either of which gentlemen shall forward them to you. An account of their expenses shall be made out and forwarded so soon as Mr Appletons drafts come to hand. They should have left this tomorrow morning but that they wished a little recreation after so long a voyage; and there is not much danger of their being induced to remain here as wages of all sorts are very low here at present. Wishing them a safe arrival at Monticello where I hope they may find you and yours all well
          
            I am dear Sir Yrs very respectfy
            Dabney S. Carr
          
        